DETAILED ACTION
1.	This communication is in response to the amendments filed on September 15, 2022 for Application No. 16/006,618 in which claims 7-18 and 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

 Response to Arguments
4.	The amendments filed on September 15, 2022 have been considered. Claims 1-6 and 19 have been cancelled, claim 12 has been amended, and no new claims have been added. Claims 7-18 and 20 are pending and presented for examination.

5.	Applicant’s amendment to the specification, regarding improper antecedent basis and minor informalities has been considered. The objection to the applicant’s specification has been withdrawn. 

6.	Examiner acknowledges the applicant’s response regarding the provisional rejection for double patenting of Claims 7, 11-14, 18, and 20 as being unpatentable over claims 7, 11-14, 18, and 20 of Application No. 16/006,559. However, the provisional double patenting rejection is maintained as the pending claims are still rejected under 35 U.S.C. 103 in the subsequent section below. 
	
7.	Examiner acknowledges that applicant’s amendment includes the cancellation of Claims 1-6. Therefore, the 35 U.S.C. 101 rejection of claims 1-6 has been withdrawn.

8.	Applicant’s arguments, see Pgs. 10-11 of the Applicant's Arguments/Remarks, filed 09/15/2022, with respect to the have been fully considered. Examiner acknowledges that claims 1-6 and 19 have been cancelled, therefore the rejection is now moot. Examiner would also like to note that on Pg. 11 of the Applicant’s Arguments/Remarks, Applicant mentions that there is an erroneous 35 U.S.C. 112(f) rejection of claims 7-20 – however, per the original Non-Final Office Action, claims 7-11, 13-18, and 20 were not interpreted under 35 U.S.C. 112(f) and instead, only claims 1, 3, 12, and 19 were interpreted under 35 U.S.C. 112(f), as these claims included the specific terms “graph module”, “machine learning engines”, and “hotfile propagation engine”. Since this clarification has been made and the respective claims are now cancelled (Claims 1-6 and 19) and/or amended (Claim 12) to remove these terms, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

9.	Applicant’s arguments, see Pgs. 10-11 of the Applicant’s Arguments/Remarks, filed 09/15/2022, with respect to the 35 U.S.C. 112(b) rejection has been fully considered. Examiner acknowledges that claims 1-6 and 19 have been cancelled, therefore the rejection is now moot. Examiner also acknowledges that since Claims 1-6 and 19 are cancelled and Claims 7-18 and 20 do not explicitly recite “a graph module configured to store and update a graph”, the 35 U.S.C. 112(b) rejection with regards to “a graph module” has been withdrawn. However, Claims 7-18 and 20 still recite the term “hotfile”. Further, the term “hotfile” does not appear to be sufficiently supported within the applicant’s specification, as there are contradictory definitions for a “hotfile” provided in Par. [83] and Par. [121] of the applicant’s specification. Specifically, Par. [83] recites “In step 612, the system may assess the risk score of each entity in the online purchase and calculate hot files/warm files for each entity. A series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in, for example, banking transactions.”, while Par. [121] recites “Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simply reacts through manual human intervention. Rather, as illustrated in FIG. 6, the coupling of a machine learning with a graph structure, which stores nodes and edges representing transaction data, creates an automated machine learning system that is at least a technological improvement over prior, manual hot file methodologies”. Therefore, Par. [83] describes a “hotfile” as a series of human-designed pattern recognition rules, whereas Par. [121] mentions that a “hotfile” should not be intended to mean just a rule-based system and goes on to recite a graph structure. Further, when the term “hotfile” is used in claims 7-18 and 20, the modifications being performed to the hotfile seemingly be interpreted as both an automated process or by manual human intervention. Thus, the term “hotfile” is unclear when referring to the applicant’s specification. There is also no plain meaning of the term “hotfile”, nor does it appear to be a term of art. Therefore, the 35 U.S.C. 112(b) rejection of Claims 7-18 and 20 is maintained and further details may be found in the subsequent section below.

10.	Applicant's arguments filed in regards to the 35 U.S.C. 103 rejection, see Pgs. 11-12 of the Applicant’s Arguments/Remarks filed 09/15/2022, have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, referencing the Applicant’s arguments on Pgs. 11-12, there is no further explanation which supports the argument that impermissible hindsight reasoning has been used – just the statement that no motivation exists to combine the Harris and Htun references. However, in attempt to clarify the record, Examiner has provided a more detailed explanation on the combination of the Harris and Htun references in the subsequent paragraph below.  
	Claims 11 and 13 (dependent on Independent Claim 7) and claims 18 and 20 (dependent on Independent Claim 14) all recite transactions between at least two of a plurality of entities. Further, applicant’s drawings (Figs. 2-6) also illustrate transactions between at least two of a plurality of entities and provide the graphical representations which are detailed in Claims 7-18 and 20. The Harris reference (US PG-PUB 20180330258) specifically recites “For example, for a plurality of transaction data in a transaction network, transaction data labeled as fraudulent and authentic may be provided with unlabeled transaction data in a graph. The transaction data may be clustered such that a clear boundary exists between transaction data labeled as fraudulent and transaction data labeled as authentic. The clusters comprising the fraudulent transaction data and authentic transaction data may be labeled as high probability of fraud and low probability of fraud respectively, and new transaction data received during learning can be identified as fraudulent or authentic based on its position in the graph relative to each cluster” in Par. [0045]. The Htun reference (US PG-PUB 20180113899) specifically recites “Techniques for identifying fraudulent entities is provided. Tracking data is received for displayed content items and is associated with one or more entities. Using the tracking data and one or more rules, a determination is made whether the one or more entities are fraudulent. A new rule is received and the one or more rules are updated, while continuing to receive tracking data and determine whether one or more entities are fraudulent. The new rule is used to determine whether one or more entities are fraudulent. Fraud data about the one or more entities is stored in a central database, and, in response to a determination that a particular entity is fraudulent, an alert is sent to a content exchange. The content exchange may suspend, based on the alert, delivery of content items associated with the particular entity” in the disclosure’s abstract. Thus, while Harris teaches the graph representations and first and second artificial neural networks which are described in Independent Claims 7 and 14, Harris does not teach the modification of a hotfile. However, the Htun reference teaches the use of entity rules, similar to that of modifying a hotfile, such that transactions between entities can be tracked and a determination of a fraudulent transaction is made. Examiner respectfully disagrees that impermissible hindsight reasoning has been applied, based on the reasoning provided above. Examiner also respectfully disagrees that disjointed teachings have been combined together, as it is apparent that Harris and Htun both address transactions between a plurality of entities. Further, Harris also mentions in Par. [0130] that “In one embodiment, paths detected through optimization may be evaluated for similar signal-to-noise. Evaluating the detected paths based on a signal-to-noise criteria may provide a flattened graph structure or set of compact rules that may allow an AI model to learn and predict outcomes more quickly and more accurately.”, therefore, Harris addresses the use of a hotfile/entity rules and the teachings of Htun are added to further detail the modifications of a hotfile/entity rules. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See Pgs. 11-12 of Applicant’s Arguments/Remarks which simply mentions that “On its face, the Office Action rejection of claim 7 (pp. 33-38) is deficient”. Applicant appears to make conclusory remarks on their belief of deficiencies within the 35 U.S.C. 103 rejection, but does not discuss the particular claim language nor substance of the references. Further, it is stated that “Most notably, the Office Action fails to provide any motivation, since none exists, for a person having ordinary skill in the art to have taken the system of Harris and modified with the teachings of Htun” – however, a complete motivation statement has been provided in the 35 U.S.C. 103 rejection in the original office action, as well as in the subsequent section below. Further clarification is also provided by the Examiner in the paragraph preceding this one.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. See Pgs. 11-12 of the Applicant’s Arguments/Remarks which do not point out the Applicant’s believed patentable novelty of the instant application in view of the Harris and Htun references used in the 35 U.S.C. 103 rejection. There is simply the statement “Moreover, neither Harris nor Htun teach each and every feature recited in Applicants’ claims 7-20, including the unique combination of features those claims recite” – which, again, does not point out the Applicant’s believed patentable novelty of the instant application nor does the Applicant address which features they believe to be “unique” in light of the Harris and Htun references. 
Therefore, the 35 U.S.C. 103 rejection is maintained. 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 7, 11-14, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-14, and 18-20 of copending Application No. 16/006,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application, since the instant and copending applications are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table. The bolded portions below highlight the differences between the instant and copending application, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:

Instant Application (16/006,618)
Copending Application (16/006,559)
Claim 7: A method comprising: 

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities; 


training, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; 
training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type; 

determining a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and 

receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.
Claim 7: A method comprising: 

determining data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled;

training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations; 







determining a first graph representation comprising a second plurality of entities; determining a plurality of definitional functions corresponding to one or more of the second plurality of entities; 


receiving, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile; and

modifying, by a hotfile propagation engine, permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 7 of the instant application (16/006,618) recites training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type. Claim 7 of the copending application (16/006,559) recites training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations. Thus, claim 7 of the copending application generally recites an artificial neural network that performs the same function as that of the instant application but lacks the second artificial neural network for a second entity type. However, Harris (US PG-PUB 20210027182) teaches an automated machine learning model process, capable of being trained, that is capable of generating, updating, and storing a topological graph, consisting of nodes, edges, and entities (Harris, Par. [0003]). Harris teaches training a second artificial neural network for a second entity type (Harris, Par. [0083]), “The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, thus an ensemble of machine learning models can be combined to train an accurate predictive model, thus a secondary artificial neural network may be trained corresponding to new community structures for a second entity type). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the machine learning engine paired with a graph structure disclosed by the copending application to include the second artificial neural network for a second entity type, as disclosed by Harris. One of ordinary skill in the art would have been motivated to make this modification to produce a system that combines multiple machine learning models to create an accurate predictive model for fraud detection (Harris, Par. [0083]).
Claim 11: The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 11: The method of claim 7, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 12: The method of claim 7, wherein the modification to the hotfile causes a hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile; 
add or remove a first relationship between two entities of the first plurality of entities to the hotfile; or 


modify permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 12: The method of claim 7, wherein the modification to the hotfile causes the hotfile propagation engine to: 
add or remove a first entity of the first plurality of entities to the hotfile; 

add or remove a first relationship between two entities of the first plurality of entities to or the hotfile.

[From Claim 7]
modifying, by a hotfile propagation engine, permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 13: The method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction.
Claim 13: The method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction.
Claim 14: An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

determine data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities; 


train, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type; 
train, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type; 

determine a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type; and 

receive, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile.


Claim 14: An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

determine data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between at least two of the first plurality of entities, and wherein the one or more graph representations are unlabeled; 

train, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations; 







determine a first graph representation comprising a second plurality of entities; determine a plurality of definitional functions corresponding to one or more of the second plurality of entities; 

receive, from the artificial neural network and based on the first graph representation and the plurality of definitional functions, output indicating a modification to a hotfile.


modifying, by a hotfile propagation engine, permissions of the hotfile associated with one or more entities of the first plurality of entities.
Claim 14 of the instant application (16/006,618) recites training, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type. Claim 14 of the copending application (16/006,559) recites training, using the data corresponding to the one or more graph representations, an artificial neural network for machine learning executing on one or more computing devices, wherein the artificial neural network comprises a plurality of nodes, wherein the nodes are configured to process an input, and wherein the plurality of nodes are configured based on the one or more graph representations. Thus, claim 7 of the copending application generally recites an artificial neural network that performs the same function as that of the instant application but lacks the second artificial neural network for a second entity type. However, Harris (US PG-PUB 20210027182) teaches an automated machine learning model process, capable of being trained, that is capable of generating, updating, and storing a topological graph, consisting of nodes, edges, and entities (Harris, Par. [0003]). Harris teaches training a second artificial neural network for a second entity type (Harris, Par. [0083]), “The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, thus an ensemble of machine learning models can be combined to train an accurate predictive model, thus a secondary artificial neural network may be trained corresponding to new community structures for a second entity type). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the machine learning engine paired with a graph structure disclosed by the copending application to include the second artificial neural network for a second entity type, as disclosed by Harris. One of ordinary skill in the art would have been motivated to make this modification to produce a system that combines multiple machine learning models to create an accurate predictive model for fraud detection (Harris, Par. [0083]).
Claim 18: The apparatus of claim 14, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 18: The apparatus of claim 14, wherein the one or more graph representations are associated with one or more transactions between at least two of the plurality of entities.
Claim 20: The apparatus of claim 14, wherein the memory further stores instructions that, when executed by the one or more processors, cause the apparatus to: 
determine a transaction between at least two entities of the first plurality of entities; and 
cause, based on the hotfile, rejection of the transaction.
Claim 20: The apparatus of claim 14, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 

determining a transaction between at least two entities of the first plurality of entities; and causing, based on the hotfile, rejection of the transaction.


Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 7-18 and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “[…] output indicating a modification to a hotfile”. However, this limitation is insufficient for the following reasons:
The applicant does not appear to provide a definition for the term “hotfile”. The term does not have a plain meaning nor does it appear to be widely known within the art. Accordingly, the applicant’s specification document must be referenced for guidance as to the meaning of this term:
“A series of human-designed pattern recognition rules, which are sometimes referred to as "hot files," may be used to detect fraud in, for example, banking transactions.” (Par. [83])
“Although the term "hot file" or "hotfile" is used in this specification, it is not intended to mean just a rule-based system that simple reacts through manual human intervention. Rather, as illustrated in FIG. 6, the coupling of a machine learning with a graph structure, which stores nodes and edges representing transaction data, creates an automated machine learning system that is at least a technological improvement over prior, manual hot file methodologies.” (Par. [121])
Therefore, the applicant claims that a “hot file” is a series of human-designed pattern recognition rules, but subsequently disclaims the previous statement as a limiting definition. The limitation of this term is unclear.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (hereinafter Harris) (US PG-PUB 20210027182), in view of Htun et al. (hereinafter Htun) (US PG-PUB 20180113899).
Regarding Claim 7, Harris teaches a method comprising: 
determining data corresponding to one or more graph representations of a first plurality of entities (Harris, Par. [0032], “The term “information space” may refer to a set of data that may be explored to identify specific data to be used in training a machine learning model. The information space may be represented as a topological graph or another structure. The information space may comprise data relating to events, such as the time and place that the events occurred, the devices involved, and the specific actions performed, parameters or settings for the actions performed, etc. An involved device may be identified by an identification number and may further be associated with a user or entity.”, therefore data is determined in the information space/graph representation that corresponds to entities), wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities (Harris, Par. [0057], “In some embodiments, certain fields and parameters of a request can be represented as a node in the graph and related nodes may be connected by edges. The nodes of the topological graph may be connected to one another via edges that represent the relationship/linkage between nodes. Nodes related to the same request can be connected to each other by edges.”, thus, the graph representations indicate a plurality of relationships between nodes, where each node may represent an entity); 
training, for a first entity type, (Harris, Par. [0085], “The plurality of candidate models can include the predictive model. The plurality of candidate models can be built by the modeling behavior tree using different algorithms and different settings and parameters for the different candidate models compared to the predictive model. The different candidate models may also be built differently by selecting different training data.”, therefore the machine learning model may be trained using training data) a first artificial neural network for machine learning (Harris, Par. [0084], “After the topological graph has been smoothed, the server computer can build a predictive model 280 based on the smoothed topological graph using a supervised machine learning algorithm, the plurality of communities, the results associated with the new set of previous requests, and the stored results associated with the stored set of historical requests, at 206. The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, therefore an artificial neural network may be trained to create a predictive model) executing on one or more first computing devices (Harris, Par. [0003], “Embodiments described herein provide a computer system for building machine learning models. The computer system can include a system memory, one or more processors, and a computer readable storage medium.”, thus, one or more computing devices execute the training process), wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type (Harris, Par. [0078], “After the optimization algorithm 204 has determined the inferred community structures, the server computer can combine two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph. A smoothing algorithm 205 (e.g., an artificial neural network (ANN), or a simpler algorithm, such as vector distance) can be used to smooth the topological graph. The smoothing algorithm may combine (e.g., bin together) two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph.”, therefore, the artificial neural network comprises a plurality of nodes and these nodes are configured based on the data corresponding to the entity type); 
training, for a second entity type, (Harris, Par. [0083], “The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”, thus, an ensemble of machine learning models can be combined to train an accurate predictive model, thus a secondary artificial neural network may be trained) a second artificial neural network for machine learning (Harris, Par. [0084], “After the topological graph has been smoothed, the server computer can build a predictive model 280 based on the smoothed topological graph using a supervised machine learning algorithm, the plurality of communities, the results associated with the new set of previous requests, and the stored results associated with the stored set of historical requests, at 206. The supervised machine learning algorithm could be a gradient boosting machine or an artificial neural network, for example. For example, when using gradient boosting, an ensemble of weak learners (e.g., decision trees) can be combined in order to create an accurate predictive model.”; Fig. 2, label 206, Build Supervised Model; therefore, an artificial neural network may be trained to create a predictive model) executing on the one or more first computing devices (Harris, Par. [0003], “Embodiments described herein provide a computer system for building machine learning models. The computer system can include a system memory, one or more processors, and a computer readable storage medium.”, thus, one or more computing devices execute the training process), wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type (Harris, Par. [0078], “After the optimization algorithm 204 has determined the inferred community structures, the server computer can combine two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph. A smoothing algorithm 205 (e.g., an artificial neural network (ANN), or a simpler algorithm, such as vector distance) can be used to smooth the topological graph. The smoothing algorithm may combine (e.g., bin together) two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtained a smoothed topological graph.”, therefore, the artificial neural network comprises a plurality of nodes and these nodes are configured based on the data corresponding to the entity type); 
determining a first graph representation comprising a second plurality of entities (Harris, Par. [0031], “A “topological graph” may refer to a representation of a graph in a plane of distinct vertices connected by edges. The distinct vertices in a topological graph may be referred to as “nodes.” Each node may represent specific information for an event or may represent specific information for a profile of an entity or object.”, thus, the first graph representation may comprises a plurality of entities), wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type (Harris, Par. [0032], “An involved device may be identified by an identification number and may further be associated with a user or entity. The user or entity may be associated with profile data regarding the user or entity's behavior and characteristics. The data may further be characterized as comprising input and output variables, which may be recorded and learned from in order to make predictions.”, therefore, each entity is associated with different types/users’ behaviors and characteristics); and 
receiving, from the first artificial neural network and the second artificial neural network and based on the first graph representation (Harris, Fig. 5, depicts a flowchart of a method for the automated machine learning building process. In these steps, data is received and evaluated (labels 502-503), then a graph representation is generated (label 504), the smoothing algorithms are applied and supervised models (which may consist of multiple models) are built based on training data (labels 508-510) and the output is used for Decision Rule Generation (Step 512)), 
Harris does not teach a hotfile propagation engine or output indicating a modification to a hotfile
However, Htun teaches output indicating a modification to a hotfile (Htun, Par. [0036], “Specifically, a machine learning algorithm or other neural network may be used to analyze the data. If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.”, thus, the entity rules may be modified accordingly depending on the neural network analysis of the data).

Harris does not explicitly disclose output indicating a modification to a hotfile. However, Htun teaches output indicating a modification to a hotfile (Htun, Par. [0036], “Specifically, a machine learning algorithm or other neural network may be used to analyze the data. If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.”, thus, the entity rules may be modified accordingly depending on the neural network analysis of the data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated machine learning model process, with graph representations of a plurality of entities and training of first and second artificial neural networks for entity types, as disclosed by Harris to include the techniques for identifying fraud with entity rules per the usage and modification of hotfiles, as disclosed by the system of Htun. One of ordinary skill in the art would have been motivated to make this modification to produce a system that can quickly detect fraudulent activities and efficiently determine an action to take with respect to detected fraudulent activity in real-time (Htun, Par. [0009], “Techniques for detecting fraud are provided. In one technique, a determination is made for each of multiple entities based on the click through rate (CTR) of each of the multiple entities. This determination is made in real-time and is based off of available data, such as impressions and clicks. For example, based on impression and click data associated with a particular entity, a CTR may be determined. If the CTR falls outside of an accepted range, then the entity may be deemed fraudulent. Other rules may also be used to make the determination that an entity is fraudulent.”).

Regarding Claim 8, Harris in view of Htun teaches the method of claim 7, wherein each of the second plurality of entities is associated with a corresponding machine learning model (Harris, Par. [0025], “Existing records can be any data from which patterns can be determined from. These patterns may then be applied to new data at a later point in time to make a prediction. Existing records may be, for example, user data collected over a network, such as user browser history or user spending history. Existing records may be used as training data for building or training of a machine learning model. The model may be a statistical model or predictive model, which can be used to predict unknown information from known information.”, therefore, the machine learning models use a plurality of entities and existing records of data during the building or training process).

Regarding Claim 9, Harris in view of Htun teaches the method of claim 7, further comprises determining a characterization of the first graph representation (Harris, Par. [0053], “The training data for training the model can be based on both the new set of previous requests and the stored set of historical requests to ensure that the model is up to date with trending parameters and characteristics of the requests.”, thus parameters and characteristics are taken into consideration for training the model & graph generation) comprising: 
transmitting output from the first artificial neural network and the second artificial neural network to a third artificial neural network (Harris, Par. [0087], “In another embodiment, the community detection algorithm is a based on IPCA, the optimization algorithm is an Ant Colony algorithm, the smoothing algorithm uses an artificial neural network, the supervised machine learning algorithm is a gradient boosting machine, and the learner for generating the decision rules is an ensemble Prim's algorithm. Other combinations of algorithms may be used.”, therefore, the outputs of the first and second neural networks are transmitted and the decision rule generation may be performed by a combination of algorithms, including an artificial neural network); and 
receiving, from the third artificial neural network, (Harris, Par. [0088], “The next step in the model building process, the generating of the decision rules using the predictive model, may be performed based on the determination that the predictive model is different from the stored model. If the predictive model is not different, the model building process can be stopped until new requests are received.”, therefore, the generation of the decision rules is performed using the predictive model based on inputs received from the prior built supervised models) the modification to the hotfile (Htun, Par. [0036], “Specifically, a machine learning algorithm or other neural network may be used to analyze the data. If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or modified while the system is running. The new rule or updated rule may be added or changed by modifying a configuration file.”, thus, a modification to the file is analyzed and received).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 10, Harris in view of Htun teaches the method of claim 7, wherein the modification to the hotfile is based on historical hotfile data (Htun, Par. [0032], “Thus, there may be a moment where a first entity is determined to be fraudulent using one set of rules and a subsequent entity that is determined to be fraudulent was determined based on a new or updated set of one or more rules. In this example, the system may optionally reprocess the first determination using the new rule, or the system may continue to operate without reprocessing prior fraud determinations.”; Fig. 1, label 125; thus, entity rules may be modified/updated based on new data or existing entity rules and historical fraud data which are stored in the central database 125. Entity rules may include a duration, and at subsequent fraud determination the duration may vary).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 11, Harris in view of Htun teaches the method of claim 7, wherein the one or more graph representations are associated with one or more transactions (Harris, Par. [0121], “For instance, a first resource management computer 641 may manage user accounts for a website, a second resource management computer 642 can manage academic resources for a school district, and a third resource management computer 643 can manage payment accounts and provide authorization of payment transactions.”, therefore, transactions between entities may be considered) between at least two of the plurality of entities (Harris, Fig. 3, depicts the graph representation which shows the associated connections between entities/nodes and community structures).

Regarding Claim 12, Harris in view of Htun teaches the method of claim 7, wherein after the modification to the hotfile, futher comprising:
adding (Htun, Par. [0032], “If machine learning process 120 identifies any new rules, then those rules may be added to entity rules 130 while the system is running, so that better fraud detection can occur without requiring a system restart or shutdown.”, thus, entity rules may be added) or removing a first entity of the first plurality of entities to the hotfile (Htun, Par. [0036], “The tracking data may be aggregated as part of the analysis, and identifiers for particular entities may be removed, or the data anonymized or cleaned in any other suitable fashion.”, therefore entity rules may also be removed);
adding or removing a first relationship between two entities of the first plurality of entities to the hotfile (Htun, Par. [0028], “Entity rules 130 may be separate for each different type of entity, such as members, applications, publishers, etc. For example, rule A is for members and rule B is for applications. Alternatively, some, or all, rules could be shared across all entity types. For example, rule A may be used to determine fraudulent applications and fraudulent publishers.”; Par. [0027], “Entity rules 130 may include a duration for which the entity will be labeled fraudulent. Different rules may be associated with different durations, such as one week for rule A and two days for rule B.
A fraud duration may be based partially on a number of times the entity has been
deemed fraudulent before and may increase with each subsequent determination that
the entity is still fraudulent.”, thus, entities may share rules and have different
relationships across entity types, and depending on duration or subsequent fraudulent
determination, these relationships would be added or removed as needed); or
modifying permissions of the hotfile (Htun, Par. [0028], “Entity rules 130 may be stored
in any suitable manner, such as a configuration file. The configuration file may be read
from (e.g., by fraud job 115) and/or written to as needed without shutting down fraud
detection system 105”, thus, read/write permissions on the configuration file which
stores the entity rules may be modified accordingly) associated with one or more entities of the first plurality of entities (Harris, Par. [0036], “If a new rule is identified, then the new rule is added to the entity rules currently in use, or an update may be applied to an entity rule currently in use. The new rule or updated rule may be added or
modified while the system is running. The new rule or updated rule may be added or
changed by modifying a configuration file.”, therefore, one or more entity rules may be
modified if needed).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 13, Harris in view of Htun teaches the method of claim 7, further comprising: 
determining a transaction between at least two entities of the first plurality of entities (Htun, Fig. 2, labels 215-220, depicts the determination step where a transaction between entities is evaluated for fraudulence and fraud data is stored about the one or more entities); and 
causing, based on the hotfile, rejection of the transaction (Htun, Fig. 2, label 230, depicts the step that suspends delivery of content items, in turn rejecting the transaction, that are associated with fraudulent entities based on the entity rules evaluated).
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Regarding Claim 14, Harris in view of Htun teaches an apparatus comprising: 
one or more processors (Harris, Par. [0003], “The computer system can include a system memory, one or more processors, and a computer readable storage medium.”, thus, one or more processors are present in the system); and 
memory storing instructions that, when executed by the one or more processors, cause (Harris, Par. [0003], “The computer readable storage medium of the computer system can store instructions that, when executed by the one or more processors, cause the one or more processors to perform certain functions for building machine learning models.”, therefore, the system memory and computer readable storage medium are capable of storing instructions which are executed by one or more processors) the apparatus to:
determine data corresponding to one or more graph representations of a first plurality of entities, wherein the one or more graph representations indicate a plurality of relationships between the first plurality of entities (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale); 
train, for a first entity type, a first artificial neural network for machine learning executing on one or more first computing devices, wherein the first artificial neural network comprises a plurality of nodes, and wherein the plurality of nodes are configured based on a first portion of the data corresponding to the first entity type (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale); 
train, for a second entity type, a second artificial neural network for machine learning executing on the one or more first computing devices, wherein the second artificial neural network comprises a second plurality of nodes, and wherein the second plurality of nodes are configured based on a second portion of the data corresponding to the second entity type (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale);; 
determine a first graph representation comprising a second plurality of entities, wherein the second plurality of entities comprises a first entity corresponding to the first entity type and a second entity corresponding to the second entity type (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale); and 
receive, from the first artificial neural network and the second artificial neural network and based on the first graph representation, output indicating a modification to a hotfile (See claim 7 - recites substantially the same limitations as Claim 7 in the form of an apparatus, therefore it is rejected under the same rationale);.
The reasons of obviousness have been noted in the rejection of Claim 7 above and applicable herein.

Claim 15 recites substantially the same limitations as Claim 8 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 9 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 10 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 11 in the form of an apparatus, therefore it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as Claim 13 in the form of an apparatus, therefore it is rejected under the same rationale.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jia et al. (US PG-PUB 20190087821) disclosed a risk determination model as an artificial neural network that is capable of determining a risk score for one or more data transactions.
Chari et al. (US PG-PUB 20170140382) disclosed identifying fraudulent transactions and utilizing a transaction payment relationship graph that represents relationships of a plurality of financial transactions.

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        /ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123